By the Court, Crockett, J.:
Written findings were filed, on which a judgment was en*623tered for the defendant, from which the plaintiff appeals on the judgment-roll.
The findings set forth minutely the facts of the transaction between Menton and the two Hardins, which the defendant claims to have been fraudulent and void as against the creditors of the Hardins. The twenty-third finding is in these words: “Upon the foregoing facts, I find that there was a secret agreement entered into at the time of the sale between Menton and the two Hardins, that Menton should pay over to the two Hardins all the proceeds that might exceed certain specified claims, and that this agreement and arrangement was thus entered into for the sole purpose of preventing creditors of said Hardins attaching and seizing said property.”
Whether there was actual fraud in the transaction was a fact to be found by the Court; and it finds as one of the facts that there was a secret agreement entered into between the parties “for the sole purpose of preventing creditors of said Hardins attaching and seizing said property.” This was a finding of actual fraud, which vitiated the transaction as against creditors of the Hardins.
Judgment affirmed.
Neither Mr. Justice Niles nor Mr. Justice McKinstry expressed an opinion.